USCA4 Appeal: 22-1448      Doc: 25        Filed: 08/25/2022    Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1448


        FERMIN ALDABE,

                            Plaintiff - Appellant,

                     v.

        JONATHAN COHEN; JOSEPH J. SIMONS; REBECCA KELLY SLAUGHTER;
        NOAH JOSHUA PHILLIPS; ROHIT CHOPRA; CHRISTINE S. WILSON;
        BENJAMIN J. THEISMAN; AMANDA B. KOSTNER; KHOURYANNA
        DIPRIMA; CREIGHTON MAGID; THE GOVERMENT OF BELIZE; THE
        CENTRAL BANK OF BELIZE; JOY GRANT; ATLANTIC INTERNATIONAL
        BANK, LTD; JULIAN MURILLO,

                            Defendants - Appellees,

                     and

        UNITED STATES OF AMERICA,

                            Defendant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Peter J. Messitte, Senior District Judge. (1:21-cv-00803-PJM)


        Submitted: August 23, 2022                                   Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.
USCA4 Appeal: 22-1448      Doc: 25         Filed: 08/25/2022    Pg: 2 of 3




        Dismissed by unpublished per curiam opinion.


        Fermin Aldabe, Appellant Pro Se. Creighton Magid, DORSEY & WHITNEY, LLP,
        Washington, D.C.; John Augustine Bourgeois, Andrew Jay Graham, KRAMON &
        GRAHAM, PA, Baltimore, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1448         Doc: 25        Filed: 08/25/2022   Pg: 3 of 3




        PER CURIAM:

              Fermin Aldabe seeks to appeal the district court’s order dismissing some, but not

        all, of the claims raised in his civil complaint. This court may exercise jurisdiction only

        over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). The order Aldabe seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order.     Accordingly, we dismiss the appeal for lack of

        jurisdiction. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      DISMISSED




                                                      3